Citation Nr: 1448779	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for neck condition.

2.  Entitlement to service connection for a bilateral shoulder condition.

3.  Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In his June 2009 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled on September 9, 2014, but the Veteran failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends he suffered head, neck and bilateral shoulder injuries as a result of an accident that occurred while playing basketball in service, sometime in 1977 or 1978.  The Veteran's service treatment records indicate he was treated for "back and neck problems" throughout 1977 and 1978.  Notably, slight loss of motion in the neck was noted in an October 1977 treatment note and in October 1978 it was noted that the Veteran's neck was "crooked".   

An examination was conducted in April 2007.  The examination offered some clinical findings relating to the Veteran's neck and shoulders but not specifically relating to his head injuries/headaches.   Moreover, the examination did not provide a clear picture as to whether the Veteran's neck, bilateral shoulders and head injuries, taken individually and collectively, were related to his military service or the incident therein.

In addition, the record includes a July 2011 statement from the Veteran in support of his claim indicating he is receiving monthly disability benefit payments from the Social Security Administration (SSA).  However, the record does not include any further information regarding the nature of the Veteran's SSA determined disability or corresponding medical records.  On remand, the AOJ must make all necessary efforts to obtain any relevant records associated with any such claim and associate them with the claims file

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's neck, shoulders and head injury for the period of September 2012 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any available administrative and medical documents from the SSA in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate the response with the claims file.

3.  Make arrangements for the Veteran to be afforded an appropriate physical examination for his neck, shoulders and head injuries from an examiner that has not previously examined the Veteran.  The claims file must be provided by the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

	a. Identify all physical disorders relating to the Veteran's neck, bilateral shoulders and head injuries that the Veteran has, or has had from July 2006 forward. 

	b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such identified physical disorders had onset during the Veteran's active service or was caused by his service.  The examiner is directed to the service treatment records addressing his injury in service in 1977 and the subsequent treatment for the results of this injury, including his complaints of neck pain. The examiner must provide a complete rationale for any opinion rendered.  

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



